UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/10 FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus Investment Portfolios, Core Value Portfolio ANNUAL REPORT December 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Review and Approval of the Funds Investment Advisory Agreement 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Investment Portfolios, CoreValue Portfolio, produced a total return of 13.21% for its Initial shares, and its Service shares produced a total return of 12.93%. 1 In comparison, the funds benchmark, the Russell 1000Value Index (the Index), produced a total return of 15.51% for the same period. 2 Despite heightened volatility over the first half of 2010, a later rally stemming from greater economic clarity enabled the stock market to achieve double-digit gains for the year.The fund produced lower returns than its benchmark, primarily due to shortfalls in the information technology, consumer discretionary and financials sectors. The Funds Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goal, the fund invests primarily in large-cap companies that are considered undervalued based on traditional measures, such as price-to-earnings ratios.When choosing stocks, we use a bottom-up stock selection approach, focusing on individual companies, rather than a top-down approach that forecasts market trends. We also focus on a companys relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. Waning Economic Concerns Fueled a Market Rally Soon after the start of 2010, a number of new developments shook investors confidence in ongoing global and domestic economic recoveries. Europe was roiled by a sovereign debt crisis that led to austerity measures throughout the region, and mixed housing and employment data in the United States weighed on already mild domestic growth.As a result, U.S. stocks generally declined over the first half of the year. However, investors economic concerns may have been overblown. Corporate earnings over the second half of the year exceeded analysts The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) expectations, commodity prices climbed amid robust demand from the worlds emerging markets, and the U.S. and global economies remained on mildly upward trajectories. The resolution of midterm elections and new stimulative programs by the Federal Reserve Board also boosted investor sentiment. However, growth-oriented stocks produced higher returns, on average, than value stocks in 2010. Security Selections Dampened Returns in Some Sectors Although the fund participated to a substantial degree in the stock markets 2010 gains, disappointing security selections in certain market segments prevented it from matching the benchmarks results. In the information technology sector, Cisco Systems struggled due to weakness in its European and U.S. public sector markets, and personal computer maker Hewlett-Packard declined when its CEO resigned abruptly. Software giant Microsoft lagged market averages as the company appeared to miss opportunities to capitalize on the trend toward cloud computing, in which data and applications are maintained and accessed over the Internet. The funds consumer discretionary holdings also fell short of their respective benchmark components, as we favored media companies that create programming content over better performing content distributors. In addition, retailers Best Buy and Staples struggled amid changing consumer spending patterns and a lack of exciting new products.Among financial stocks, Bank of America, JPMorgan Chase & Co. and Morgan Stanley fared relatively poorly due to intensifying regulatory pressures, slower mergers-and-acquisitions activity and lower trading volumes. Relatively light exposure to real estate investment trusts also weighed on the funds relative performance. On a more positive note, the fund focused successfully on industrial companiesincluding Caterpillar and Eaton Corp.that have benefited from strong demand for the equipment and materials used in infrastructure construction in the worlds emerging markets. The materials sector also contained a number of top performers, including Freeport McMoRan Copper & Gold, which gained value along with underlying commodity prices.An underweighted position in the health care sector helped the fund avoid the brunt of weakness stemming from large pharmaceutical companies, such as Johnson & Johnson , that strug- 4 gled with pricing pressures and a dearth of new products in their development pipelines. Instead, we emphasized service companies such as drug distributor AmerisourceBergen, which benefited from greater demand for generic medicines. Positioned for a More Selective Market Environment We expect the U.S. economic recovery to persist in 2011. Greater economic and political clarity in the wake of U.S. midterm electionsincluding fiscal stimulus from a cut in payroll taxes and extension of Bush-era tax cutsmay help convince business leaders to deploy some of their massive cash reserves for mergers-and-acquisitions, stock buybacks and other productive uses. However, a number of economic headwinds remain, including high levels of unemployment and troubled housing markets. We expect investors to become more selective in this environment, favoring companies that can grow consistently in a slowly expanding economy. Therefore, we have maintained an overweighted position among attractively valued media companies with solid business fundamentals. Conversely, the fund holds relatively few utilities, which generally do not meet our value-oriented investment criteria. January 18, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio Initial shares and Service shares and the Russell 1000 Value Index Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Russell 1000 Value Index % % %  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Core Value Portfolio on 12/31/00 to a $10,000 investment made in the Russell 1000 Value Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses (after any expense reimbursements).The Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.38 $ 6.77 Ending value (after expenses) $ 1,222.90 $ 1,220.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $4.89 $6.16 Ending value (after expenses) $1,020.37 $1,019.11  Expenses are equal to the funds annualized expense ratio of .96% for Initial Shares and 1.21% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks99.7% Shares Value ($) Consumer Discretionary11.9% Carnival 10,280 474,011 General Motors 2,291 84,446 Home Depot 4,840 169,690 Johnson Controls 10,110 386,202 Lowes 6,880 172,550 Mattel 6,560 166,821 News, Cl. A 33,040 481,062 Omnicom Group 17,570 804,706 Staples 7,370 167,815 Target 4,230 254,350 Time Warner 20,113 647,035 Viacom, Cl. B 4,240 167,946 Whirlpool 1,510 134,133 Consumer Staples7.5% CVS Caremark 14,130 491,300 Dr. Pepper Snapple Group 9,000 316,440 Energizer Holdings 4,680 a 341,172 PepsiCo 14,340 936,832 Philip Morris International 5,550 324,842 Walgreen 4,390 171,034 Energy16.1% Anadarko Petroleum 5,380 409,741 Cameron International 7,430 a 376,924 EOG Resources 7,400 676,434 Exxon Mobil 6,220 454,806 Hess 3,760 287,790 Occidental Petroleum 17,380 1,704,978 Peabody Energy 4,620 295,588 QEP Resources 9,590 348,213 Schlumberger 11,860 990,310 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial24.4% ACE 4,380 272,655 American Express 4,230 181,552 Ameriprise Financial 7,330 421,841 AON 6,480 298,145 Bank of America 62,290 830,949 Capital One Financial 2,470 105,123 CIGNA 4,570 167,536 Citigroup 113,030 a 534,632 Franklin Resources 1,470 163,479 Genworth Financial, Cl. A 13,030 a 171,214 Goldman Sachs Group 2,660 447,306 JPMorgan Chase & Co. 30,960 1,313,323 Marsh & McLennan 8,900 243,326 MetLife 14,340 637,270 Morgan Stanley 13,050 355,091 PNC Financial Services Group 3,740 227,093 Prudential Financial 6,080 356,957 State Street 3,890 180,263 SunTrust Banks 7,030 207,455 U.S. Bancorp 14,940 402,932 Wells Fargo & Co. 28,830 893,442 Health Care9.9% AmerisourceBergen 5,540 189,025 Amgen 4,340 a 238,266 Covidien 6,857 313,090 McKesson 4,960 349,085 Merck & Co. 18,370 662,055 Pfizer 57,230 1,002,097 Thermo Fisher Scientific 4,650 a 257,424 UnitedHealth Group 11,500 415,265 Industrial11.8% Caterpillar 2,200 206,052 Cooper Industries 4,750 276,877 Dover 7,870 460,002 Eaton 3,920 397,919 10 Common Stocks (continued) Shares Value ($) Industrial (continued) General Electric 47,490 868,592 Honeywell International 3,560 189,250 Ingersoll-Rand 6,320 297,609 Pitney Bowes 13,450 325,221 Republic Services 7,170 214,096 Union Pacific 6,080 563,373 United Technologies 3,380 266,074 Information Technology7.0% AOL 6,053 a 143,517 BMC Software 6,930 a 326,680 eBay 5,550 a 154,457 Microsoft 18,050 503,956 Motorola 10,170 a 92,242 Oracle 8,450 264,485 QUALCOMM 11,290 558,742 Teradata 4,810 a 197,980 Western Digital 4,960 a 168,144 Materials4.6% Air Products & Chemicals 1,960 178,262 Celanese, Ser. A 4,290 176,619 Dow Chemical 9,910 338,327 Freeport-McMoRan Copper & Gold 4,370 524,793 International Paper 6,750 183,870 United States Steel 3,040 b 177,597 Telecommunication Services3.9% AT&T 11,830 347,565 Vodafone Group, ADR 37,940 1,002,754 Utilities2.6% Entergy 5,560 393,815 NextEra Energy 9,660 502,223 Total Common Stocks (cost $28,753,047) The Fund 11 STATEMENT OF INVESTMENTS (continued) Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $53,000) 53,000 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $164,981) 164,981 c Total Investments (cost $28,971,028) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds security on loan was $159,837 and the market value of the collateral held by the fund was $164,981. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 24.4 Information Technology 7.0 Energy 16.1 Materials 4.6 Consumer Discretionary 11.9 Telecommunication Services 3.9 Industrial 11.8 Utilities 2.6 Health Care 9.9 Money Market Investments .6 Consumer Staples 7.5  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $159,837)Note 1(b): Unaffiliated issuers 28,753,047 34,376,155 Affiliated issuers 217,981 217,981 Cash 33,733 Dividends receivable 65,857 Receivable for investment securities sold 27,356 Receivable for shares of Beneficial Interest subscribed 19,550 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 29,414 Liability for securities on loanNote 1(b) 164,981 Payable for shares of Beneficial Interest redeemed 692 Accrued expenses 53,132 Net Assets ($) Composition of Net Assets ($): Paid-in capital 36,824,125 Accumulated undistributed investment incomenet 328,465 Accumulated net realized gain (loss) on investments (8,283,285 ) Accumulated net unrealized appreciation (depreciation) on investments 5,623,108 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 17,660,115 16,832,298 Shares Outstanding 1,352,343 1,282,776 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $585 foreign taxes withheld at source): Unaffiliated issuers 692,506 Affiliated issuers 173 Income from securities lendingNote 1(b) 100 Total Income Expenses: Investment advisory feeNote 3(a) 249,185 Distribution feesNote 3(b) 41,662 Auditing fees 37,949 Custodian feesNote 3(b) 10,135 Legal fees 3,275 Prospectus and shareholders reports 2,622 Loan commitment feesNote 2 1,301 Trustees fees and expensesNote 3(c) 1,002 Shareholder servicing costsNote 3(b) 707 Registration fees 53 Miscellaneous 14,102 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (1 ) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,833,354 Net unrealized appreciation (depreciation) on investments 1,907,060 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 330,787 479,470 Net realized gain (loss) on investments 1,833,354 (4,083,587 ) Net unrealized appreciation (depreciation) on investments 1,907,060 8,744,725 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (246,146 ) (466,931 ) Service Shares (235,251 ) (437,686 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 570,890 1,045,422 Service Shares 279,519 410,474 Dividends reinvested: Initial Shares 246,146 466,931 Service Shares 235,251 437,686 Cost of shares redeemed: Initial Shares (1,799,736 ) (3,361,293 ) Service Shares (3,378,764 ) (4,222,637 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 34,749,303 35,736,729 End of Period Undistributed investment incomenet 328,465 479,075 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 46,467 111,411 Shares issued for dividends reinvested 20,342 53,918 Shares redeemed (152,105 ) (362,766 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 23,721 40,997 Shares issued for dividends reinvested 19,315 50,193 Shares redeemed (282,911 ) (418,620 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.70 10.24 18.37 19.50 16.29 Investment Operations: Investment incomenet a .13 .15 .25 .31 .26 Net realized and unrealized gain (loss) on investments 1.40 1.61 (6.14 ) .25 3.18 Total from Investment Operations 1.53 1.76 (5.89 ) .56 3.44 Distributions: Dividends from investment incomenet (.17 ) (.30 ) (.35 ) (.28 ) (.23 ) Dividends from net realized gain on investments   (1.89 ) (1.41 )  Total Distributions (.17 ) (.30 ) (2.24 ) (1.69 ) (.23 ) Net asset value, end of period 13.06 11.70 10.24 18.37 19.50 Total Return (%) 13.21 18.18 (35.91 ) 3.00 21.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .98 .88 .87 .86 Ratio of net expenses to average net assets .96 .96 .88 .86 .85 Ratio of net investment income to average net assets 1.12 1.54 1.77 1.63 1.47 Portfolio Turnover Rate 57.06 67.53 55.84 69.92 44.76 Net Assets, end of period ($ x 1,000) 17,660 16,822 16,745 32,547 32,517 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.77 10.27 18.39 19.52 16.31 Investment Operations: Investment incomenet a .10 .14 .23 .28 .23 Net realized and unrealized gain (loss) on investments 1.41 1.62 (6.14 ) .26 3.18 Total from Investment Operations 1.51 1.76 (5.91 ) .54 3.41 Distributions: Dividends from investment incomenet (.16 ) (.26 ) (.32 ) (.26 ) (.20 ) Dividends from net realized gain on investments   (1.89 ) (1.41 )  Total Distributions (.16 ) (.26 ) (2.21 ) (1.67 ) (.20 ) Net asset value, end of period 13.12 11.77 10.27 18.39 19.52 Total Return (%) 12.93 17.96 (35.93 ) 2.79 21.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 1.23 1.13 1.12 1.11 Ratio of net expenses to average net assets 1.21 1.08 1.00 1.00 1.00 Ratio of net investment income to average net assets .87 1.42 1.65 1.50 1.32 Portfolio Turnover Rate 57.06 67.53 55.84 69.92 44.76 Net Assets, end of period ($ x 1,000) 16,832 17,928 18,992 37,851 41,395 a Based on average shares outstanding at each month end. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to seek long-term capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: funda- 20 mental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  33,373,401   Equity Securities Foreign  1,002,754   Mutual Funds 217,981    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010,The Bank of New York Mellon earned $43 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $327,567, accumulated capital losses $7,784,073 and unrealized appreciation $5,124,794. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $1,954,118 of the carryover expires in fiscal 2016 and $5,829,955 expires in fiscal 2017. 24 The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009, were as follows: ordinary income $481,397 and $904,617, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $41,662 pursuant to the Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $111 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $19 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $10,135 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $21,696, Rule 12b-1 distribution plan fees $3,550, custodian fees $2,400, chief compliance officer fees $1,728 and transfer agency per account fees $40. 26 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2010, amounted to $18,739,668 and $22,831,477, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended December 31, 2010. At December 31, 2010, the cost of investments for federal income tax purposes was $29,469,342; accordingly, accumulated net unrealized appreciation on investments was $5,124,794, consisting of $6,332,466 gross unrealized appreciation and $1,207,672 gross unrealized depreciation. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Core Value Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Core Value Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Core Value Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of the Company held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Investment Advisory Agreement (the Management Agreement) with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. 30 The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of large-cap value funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all large-cap value funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the funds total return performance was above the Performance Group and Performance Universe medians for the 4-year and 5-year periods, and was at or below the Performance Group and Performance Universe medians for all other periods. In addition, the Board members noted that the funds total return performance was slightly lower than the Performance Group median for the 1-year period. Representatives of the Manager also noted that the funds portfolio is comprised of high-quality investments and that during the recent reporting period these investments had underperformed lower-quality investments. The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds investment advisory fee and expense ratio and reviewed the range of investment advisory fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) noted that the actual investment advisory fee and total expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were higher than the Expense Group and Expense Universe medians. They also noted that the funds contractual investment advisory fee was at the Expense Group median. In addition, the Board noted that the total expense ratio of the funds Service shares (which are subject to a Rule 12b-1 plan) was higher than the Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the management fees paid by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences in providing services to such Similar Accounts as compared to managing and providing services to the fund. Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds with similar investment objectives, policies and strategies as the fund underlying variable insurance products and included within the funds Lipper category. The Board analyzed the differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds investment advisory fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of 32 scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the Manager did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board expressed its concern about the funds relative underper- formance, but noted the Managers explanation of factors affecting performance and determined to closely monitor performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and investment advisory fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the investment advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. 34 The Fund 35 36 The Fund 37 38 The Fund 39 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus Investment Portfolios, MidCap Stock Portfolio ANNUAL REPORT December 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Investment Advisory Agreement 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see potential value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Patrick Slattery, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Investment Portfolios, MidCap Stock Portfolios Initial shares produced a total return of 27.10%, and its Service shares produced a total return of 26.94%. 1 In comparison, the funds benchmark, the Standard & Poors MidCap 400 Index (the S&P 400 Index), produced a total return of 26.64% for the same period. 2 Equity prices were driven higher in 2010 by improving corporate earnings and revenues, as well as renewed confidence late in the year that the U.S. economy was emerging from recession. Small- and midcap stocks performed particularly well in this environment. The fund produced higher returns than its benchmark, primarily due to the success of our stock selection process across most of the market sectors represented in the S&P 400 Index. The Funds Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Economic Developments Sparked Heightened Volatility Throughout 2010, the U.S. economy continued to emerge from recession at a slow but steady pace. However, investor sentiment proved volatile in light of unsettling global developments and uncertainty regarding the recoverys sustainability. After generally positive economic data sent stocks higher from February through late April 2010, the market retreated on news of an intensifying sovereign debt crisis in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Europe. During the summer, stubbornly high levels of U.S. unemployment and troubled housing markets, along with growing inflationary pressures in China, constrained equity prices near their lows for the year. However, continuing U.S. economic improvement in the fall led to a growing consensus that a return to recession was unlikely, and political developments following the midterm elections provided greater clarity regarding U.S. economic and tax policies. As investor confidence rose, stocks climbed sharply during the fourth quarter of 2010. Quantitative Factors Proved Broadly Positive A broad range of the quantitative modeling factors that drive the funds stock selection process enhanced performance during the reporting period. Behavioral factors, such as price momentum, and quality-related factors, such as earnings quality, contributed strongly to the funds relative outperformance. Value-related factors generated more volatile results, particularly during times of market weakness, but generally added to returns for the year as a whole. Health Care and Industrials Sectors Led Performance Investments in health care companies produced some of the funds better returns compared to the benchmark. OSI Pharmaceuticals was acquired by Astellas Pharma at a significant premium to its then-prevailing stock price. Endo Pharmaceuticals Holdings rose on the strength of favorable quarterly reports and positive market reaction to the companys agreement to acquire generic drug manufacturer Qualitest Pharmaceuticals. Such gains overshadowed results from health care holdings that failed to keep pace with the sectors advance, such as biotechnology product maker Techne. The fund generated relatively robust returns in other areas as well. Strong gains among industrial holdings, such as diversified machinery parts manufacturer Timken, more than made up for the underperfor-mance of others, such as truck maker Oshkosh.The fund also produced strong results in the commercial services sector by holding outperforming IT services providers such as Gartner , and with the exception of services outsourcing provider Computer Sciences, avoided most of the sectors weaker performers. Top holdings in other areas included fashion accessory designer Fossil and aftermarket automobile parts maker Advance Auto Parts . 4 The fund generally kept pace with the markets gains in the technology sector. Enterprise software developer Sybase rose sharply on news of a takeover offer, while equipment maker F5 Networks and electrical components manufacturer Vishay Intertechnology both delivered strong financial results. On the other hand, computer wholesaler Tech Data and communications equipment maker CommScope both underperformed early in the reporting period after providing weaker-than-expected guidance. Utilities proved to be the funds weakest sector. Several holdings, such as Constellation Energy Group and DPL, undermined the funds relative performance. Continued Commitment to Our Disciplined Process We are pleased that, as of the end of the reporting period, prevailing market conditions appeared to favor our disciplined stock selection process. Our consistent commitment to this process across the full range of market cycles remains the cornerstone of our investment approach. January 18, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through August 31, 2010. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in an index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio Initial shares and Service shares and the Standard & Poors MidCap 400 Index Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares % % % Service shares % % % Standard & Poors MidCap 400 Index % % %  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, MidCap Stock Portfolio on 12/31/00 to a $10,000 investment made in the Standard & Poors MidCap 400 Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for Service shares reflect certain expense reimbursements, without which the performance of Service shares would have been lower.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses (after any expense reimbursements).The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $4.94 $5.98 Ending value (after expenses) $1,281.10 $1,280.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $4.38 $5.30 Ending value (after expenses) $1,020.87 $1,019.96  Expenses are equal to the funds annualized expense ratio of .86% for Initial Shares and 1.04% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks99.6% Shares Value ($) Consumer Discretionary13.9% Aeropostale 21,162 a 521,432 American Greetings, Cl. A 42,000 b 930,720 AnnTaylor Stores 24,900 a,b 682,011 Autoliv 20,900 1,649,846 Brinker International 64,350 1,343,628 Cheesecake Factory 53,400 a,b 1,637,244 Fossil 33,300 a 2,346,984 ITT Educational Services 7,100 a,b 452,199 J Crew Group 35,800 a 1,544,412 PetSmart 41,600 1,656,512 Ross Stores 11,400 721,050 Scholastic 39,100 1,155,014 Signet Jewelers 30,500 a 1,323,700 Sothebys 37,900 1,705,500 Timberland, Cl. A 26,700 a 656,553 TRW Automotive Holdings 11,900 a 627,130 Warnaco Group 31,450 a 1,731,951 Williams-Sonoma 44,000 1,570,360 Wyndham Worldwide 28,100 841,876 Consumer Staples4.3% ConAgra Foods 21,600 487,728 Corn Products International 23,000 1,058,000 Dr. Pepper Snapple Group 43,700 1,536,492 Energizer Holdings 27,700 a 2,019,330 Flowers Foods 21,600 b 581,256 Hormel Foods 16,650 853,479 Tyson Foods, Cl. A 34,800 599,256 Energy6.4% Arch Coal 20,200 708,212 Cimarex Energy 39,500 3,496,935 EXCO Resources 35,000 679,700 Forest Oil 17,800 a 675,866 Oceaneering International 16,100 a 1,185,443 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Oil States International 15,600 a,b 999,804 Pioneer Natural Resources 3,600 312,552 SEACOR Holdings 4,200 424,578 Southern Union 60,100 1,446,607 Whiting Petroleum 6,200 a 726,578 Financial18.5% American Financial Group 59,575 1,923,677 Apartment Investment & Management, Cl. A 59,700 b,c 1,542,648 CB Richard Ellis Group, Cl. A 48,100 a 985,088 Comerica 16,300 b 688,512 Digital Realty Trust 5,100 b,c 262,854 Eaton Vance 42,600 b 1,287,798 Equity One 21,600 b,c 392,688 Fifth Third Bancorp 77,900 1,143,572 First Citizens Bancshares/NC, Cl. A 5,300 1,001,965 HCC Insurance Holdings 45,450 1,315,323 Highwoods Properties 15,500 b,c 493,675 Hospitality Properties Trust 80,000 c 1,843,200 International Bancshares 81,800 1,638,454 Jones Lang LaSalle 18,400 1,544,128 Liberty Property Trust 18,200 b,c 580,944 Macerich 32,847 c 1,555,962 Nasdaq OMX Group 9,000 a,b 213,390 NewAlliance Bancshares 23,300 349,034 Potlatch 30,100 c 979,755 Rayonier 29,700 c 1,559,844 Reinsurance Group of America 26,300 1,412,573 SEI Investments 77,600 1,846,104 SL Green Realty 18,000 c 1,215,180 StanCorp Financial Group 41,300 1,864,282 SVB Financial Group 24,500 a 1,299,725 10 Common Stocks (continued) Shares Value ($) Financial (continued) Weingarten Realty Investors 44,200 b,c 1,050,192 Westamerica Bancorporation 14,600 809,862 Health Care10.6% Cephalon 27,700 a 1,709,644 Cooper 23,700 1,335,258 Endo Pharmaceuticals Holdings 12,800 a 457,088 Health Net 45,600 a 1,244,424 Henry Schein 3,400 a 208,726 Hologic 89,200 a 1,678,744 Humana 25,700 a 1,406,818 IDEXX Laboratories 9,800 a,b 678,356 Kinetic Concepts 28,900 a,b 1,210,332 LifePoint Hospitals 15,000 a 551,250 Medicis Pharmaceutical, Cl. A 58,700 1,572,573 Mettler-Toledo International 2,700 a 408,267 STERIS 43,500 1,586,010 Techne 33,300 2,186,811 United Therapeutics 4,000 a 252,880 Waters 16,200 a 1,258,902 Industrial14.6% Alaska Air Group 43,600 a 2,471,684 Copart 44,100 a,b 1,647,135 Corrections Corp. of America 21,300 a 533,778 Donaldson 11,800 687,704 Graco 46,700 1,842,315 Joy Global 23,800 2,064,650 Kansas City Southern 42,700 a 2,043,622 KBR 24,800 755,656 Kennametal 29,700 1,171,962 Oshkosh 62,400 a 2,198,976 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Owens Corning 21,300 a 663,495 Regal-Beloit 17,800 1,188,328 Ryder System 14,300 752,752 Textron 52,700 b 1,245,828 Timken 72,900 3,479,517 Toro 16,300 1,004,732 URS 15,900 a 661,599 Information Technology17.3% Advent Software 22,400 a 1,297,408 Amdocs 27,600 a 758,172 Broadridge Financial Solutions 44,300 971,499 Computer Sciences 27,400 1,359,040 Convergys 55,400 a 729,618 Cypress Semiconductor 63,800 a 1,185,404 DST Systems 13,800 612,030 F5 Networks 9,000 a 1,171,440 FactSet Research Systems 31,000 b 2,906,560 Fairchild Semiconductor International 177,000 a 2,762,970 Harris 7,000 317,100 IAC/InterActiveCorp 16,100 a,b 462,070 Lam Research 9,100 a 471,198 Lender Processing Services 25,100 740,952 Parametric Technology 16,100 a 362,733 Plantronics 65,000 2,419,300 SanDisk 34,300 a 1,710,198 SRA International, Cl. A 71,600 a 1,464,220 Synopsys 74,000 a 1,991,340 Tech Data 39,500 a 1,738,790 Vishay Intertechnology 163,000 a 2,392,840 WebMD Health, Cl. A 21,700 a 1,108,002 12 Common Stocks (continued) Shares Value ($) Materials5.5% Ball 5,000 340,250 Cabot 15,900 598,635 Domtar 11,200 850,304 Lubrizol 30,100 3,217,088 MeadWestvaco 14,100 368,856 Minerals Technologies 41,300 2,701,433 NewMarket 2,400 b 296,088 Reliance Steel & Aluminum 14,100 720,510 Telecommunication Services1.6% Telephone & Data Systems 72,900 Utilities6.9% CMS Energy 25,700 478,020 Constellation Energy Group 29,400 900,522 DPL 98,600 2,535,006 DTE Energy 23,400 1,060,488 Energen 39,100 1,886,966 Great Plains Energy 66,600 1,291,374 NV Energy 37,300 524,065 Questar 97,400 1,695,734 Westar Energy 27,300 686,868 WGL Holdings 11,200 400,624 Total Common Stocks (cost $141,006,064) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $912,000) 912,000 d The Fund 13 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,072,631) 2,072,631 d Total Investments (cost $143,990,695) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $2,004,062 and the market value of the collateral held by the fund was $2,072,631. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 18.5 Energy 6.4 Information Technology 17.3 Materials 5.5 Industrial 14.6 Consumer Staples 4.3 Consumer Discretionary 13.9 Money Market Investments 1.7 Health Care 10.6 Telecommunication Services 1.6 Utilities 6.9  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $2,004,062)Note 1(b): Unaffiliated issuers 141,006,064 166,000,393 Affiliated issuers 2,984,631 2,984,631 Cash 58,191 Dividends receivable 102,683 Receivable for shares of Beneficial Interest subscribed 13,674 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 116,152 Liability for securities on loanNote 1(b) 2,072,631 Payable for shares of Beneficial Interest redeemed 170,408 Accrued expenses 59,518 Net Assets ($) Composition of Net Assets ($): Paid-in capital 199,422,798 Accumulated undistributed investment incomenet 791,970 Accumulated net realized gain (loss) on investments (58,468,234 ) Accumulated net unrealized appreciation (depreciation) on investments 24,994,329 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 147,155,315 19,585,548 Shares Outstanding 11,173,229 1,488,073 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 2,084,390 Affiliated issuers 1,753 Income from securities lendingNote 1(b) 15,136 Total Income Expenses: Investment advisory feeNote 3(a) 1,145,414 Professional fees 52,323 Distribution feesNote 3(b) 43,370 Prospectus and shareholders reports 42,188 Custodian feesNote 3(b) 17,284 Shareholder servicing costsNote 3(b) 6,079 Loan commitment feesNote 2 5,029 Trustees fees and expensesNote 3(c) 3,444 Interest expenseNote 2 241 Miscellaneous 12,898 Total Expenses Lesswaiver of fees due to undertakingNote 3(a) (20,350 ) Lessreduction in fees due to earnings creditsNote 3(b) (7 ) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 17,733,437 Net unrealized appreciation (depreciation) on investments 18,149,709 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 793,366 1,512,565 Net realized gain (loss) on investments 17,733,437 (28,024,642 ) Net unrealized appreciation (depreciation) on investments 18,149,709 67,186,562 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,351,353 ) (1,799,027 ) Service Shares (158,748 ) (141,551 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 11,148,281 7,850,230 Service Shares 3,623,506 883,388 Dividends reinvested: Initial Shares 1,351,353 1,799,027 Service Shares 158,748 141,551 Cost of shares redeemed: Initial Shares (28,547,371 ) (37,882,349 ) Service Shares (4,212,318 ) (3,056,034 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 148,052,253 139,582,533 End of Period Undistributed investment incomenet 791,970 1,508,705 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 968,273 925,743 Shares issued for dividends reinvested 115,896 248,142 Shares redeemed (2,528,129 ) (4,564,894 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 305,583 105,477 Shares issued for dividends reinvested 13,603 19,524 Shares redeemed (369,298 ) (362,450 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.46 7.85 15.52 17.39 19.15 Investment Operations: Investment incomenet a .06 .11 .09 .12 .08 Net realized and unrealized gain (loss) on investments 2.76 2.62 (5.63 ) .19 1.39 Total from Investment Operations 2.82 2.73 (5.54 ) .31 1.47 Distributions: Dividends from investment incomenet (.11 ) (.12 ) (.12 ) (.07 ) (.07 ) Dividends from net realized gain on investments   (2.01 ) (2.11 ) (3.16 ) Total Distributions (.11 ) (.12 ) (2.13 ) (2.18 ) (3.23 ) Net asset value, end of period 13.17 10.46 7.85 15.52 17.39 Total Return (%) 27.10 35.51 (40.42 ) 1.50 7.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 .84 .82 .80 .80 Ratio of net expenses to average net assets .84 .84 .81 .80 .80 Ratio of net investment income to average net assets .54 1.22 .76 .73 .48 Portfolio Turnover Rate 79.28 75.42 86.74 116.83 149.02 Net Assets, end of period ($ x 1,000) 147,155 131,962 125,701 277,602 338,081 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.46 7.82 15.45 17.31 19.06 Investment Operations: Investment incomenet a .05 .10 .08 .09 .06 Net realized and unrealized gain (loss) on investments 2.76 2.63 (5.60 ) .21 1.39 Total from Investment Operations 2.81 2.73 (5.52 ) .30 1.45 Distributions: Dividends from investment incomenet (.11 ) (.09 ) (.10 ) (.05 ) (.04 ) Dividends from net realized gain on investments   (2.01 ) (2.11 ) (3.16 ) Total Distributions (.11 ) (.09 ) (2.11 ) (2.16 ) (3.20 ) Net asset value, end of period 13.16 10.46 7.82 15.45 17.31 Total Return (%) 26.94 35.33 (40.44 ) 1.39 7.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 1.09 1.06 1.05 1.05 Ratio of net expenses to average net assets .97 .90 .90 .90 .91 Ratio of net investment income to average net assets .40 1.16 .62 .58 .37 Portfolio Turnover Rate 79.28 75.42 86.74 116.83 149.02 Net Assets, end of period ($ x 1,000) 19,586 16,090 13,881 39,009 85,277 a Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poors MidCap 400 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and 22 other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  163,026,847   Equity Securities Foreign  2,973,546   Mutual Funds 2,984,631    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 24 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010, The Bank of New York Mellon earned $6,487 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $791,814, accumulated capital losses $58,430,851 and unrealized appreciation $24,956,945. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $12,514,855 of the carryover expires in fiscal 2016 and $45,915,996 expires in fiscal 2017. 26 The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $1,510,101 and $1,940,578, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $15,900, with a related weighted average annualized interest rate of 1.52%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Manager had agreed, from March 1, 2010 to August 31, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of neither class exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, do not exceed .90% of the value of the average daily net assets of such class. During the period ended December 31, 2010, the Manager waived $20,350 for Service shares, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for dis- The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) tributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets. The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $43,370 pursuant to the Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $837 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $118 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $7. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $17,284 pursuant to the custody agreement. 28 During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $106,291, Rule 12b-1 distribution plan fees $4,139, custodian fees $3,840, chief compliance officer fees $1,728 and transfer agency per account fees $154. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2010, amounted to $119,009,605 and $135,460,861, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended December 31, 2010. At December 31, 2010, the cost of investments for federal income tax purposes was $144,028,079; accordingly, accumulated net unrealized appreciation on investments was $24,956,945, consisting of $29,606,178 gross unrealized appreciation and $4,649,233 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, MidCap Stock Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, MidCap Stock Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and oth-ers.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, MidCap Stock Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of the Company held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Investment Advisory Agreement (the Management Agreement) with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board 32 also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of mid-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds consisting of all mid-cap core funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the funds total return performance was below the Performance Group and Performance Universe medians for all periods, except for the 1-year period of the Performance Group where the funds performance was at the median. Representatives of the Manager reminded the Board of the changes made to portfolio managements investment process for the fund and noted the funds performance had improved more recently.The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds investment advisory fee and expense ratio and reviewed the range of investment advisory fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the actual and contractual investment advisory fees and total expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were lower than the Expense Group medians.They noted The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) that the funds actual investment advisory fee was higher than the Expense Universe median, but that the funds total expense ratio was lower than the Expense Universe median. In addition, the Board noted that the total expense ratio of the funds Service shares (which are subject to a Rule 12b-1 plan) was higher than the Expense Group median and lower than the Expense Universe median.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by the Manager. Representatives of the Manager reviewed with the Board members the investment advisory fees paid by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences in providing services to such Similar Accounts as compared to managing and providing services to the fund. Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds with similar investment objectives, policies and strategies as the fund underlying variable insurance products and included within the funds Lipper category.The Board analyzed the differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds investment advisory fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of 34 scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the Manager did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was concerned with the funds performance, but noted changes made to portfolio managements investment process for the fund and the funds improved short-term performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and investment advisory fee information (including the fee waiver and expense reimbursement arrangement), costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the investment advisory fee rate charged to the fund, and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. 36 The Fund 37 38 The Fund 39 40 The Fund 41 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio ANNUAL REPORT December 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 28 Statement of Financial Futures 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 33 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 45 Information About the Review and Approval of the Funds Investment Advisory Agreement 50 Board Members Information 52 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see potential value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Thomas J. Durante, Karen Q.Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 25.83%. 1 In comparison, the funds benchmark, the Standard & Poors SmallCap 600 Index (the S&P 600 Index) produced a 26.31% return for the same period. Despite heightened market volatility over the first half of the year, stocks generally ended 2010 with substantial gains as investors gained confidence in the economic recovery. Small-cap stocks generally produced higher returns than their large-cap counterparts. The difference in returns between the fund and its benchmark was primarily due to the funds sampling strategy, transaction costs and fund operating expenses. The Funds Investment Approach The fund seeks to match the performance of the S&P 600 Index by investing in a representative sample of the stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index. The funds investments are selected by a sampling process based on market capitalization, industry representation and other means.The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. A Late Market Rally Erased Earlier Losses The year 2010 began in the midst of an economic recovery as improved manufacturing activity and rising corporate earnings helped boost confidence among businesses, consumers and investors. The stock market generally rallied, and investors continued to favor lower-quality stocks, including those of small-cap companies that had been severely punished in the previous downturn. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In the spring, however, investor sentiment deteriorated when several new global developments weighed heavily on the equity markets. Greece and, later, Ireland found themselves unable to refinance heavy debt loads, part of a sovereign debt crisis that led to the adoption of austerity budgets among governments throughout the European Union.A catastrophic oil spill in the Gulf of Mexico threatened economic activity along the U.S. Gulf Coast and the prospects of deep-sea oil drillers. Meanwhile, stubbornly high U.S. unemployment and troubled housing markets continued to undermine an already sluggish domestic economic rebound. It became clearer over the summer that investors economic concerns may have been overblown. Corporate earnings generally exceeded analysts expectations, commodity prices climbed amid robust demand from the emerging markets, mergers-and-acquisitions activity increased, and the U.S. and global economies remained on upward trajectories. Throughout the reporting period, the Federal Reserve Board (the Fed) made it clear that it would continue to employ all available tools to stimulate the economy, including maintaining the overnight federal funds rate in a historically low range between 0.00% and 0.25%. In August, the Fed announced plans for a second round of quantitative easing involving the purchase of $600 billion of U.S.Treasuries.The Feds announcement sparked a market rally that persisted through year-end. The resolution of uncertainty regarding U.S. economic and tax policies following the midterm elections also helped drive stock prices higher. S&P 600 Index Posted Gains in All Market Sectors All of the market sectors represented in the S&P 600 Index posted positive absolute returns for the reporting period, testament to the breadth of the market rally. Consumer discretionary stocks produced especially attractive relative returns in the recovering economy, as low-end retailers, farming equipment suppliers, office supply stores and casual dining restaurants led the market rally. In the information technology sector, several semiconductor companies benefited from the proliferation of devices used in wireless communications. In addition, a number of software developers and hardware providers fared well as more businesses moved toward cloud computing, in which companies maintain and gain access to data and applications over the Internet. Electronic equipment makers benefited 4 from an expansion in corporations technology budgets as companies made purchases that were postponed during the downturn. Among industrial companies, machinery manufacturers serving the aerospace industry performed especially well. Finally, some of the S&P 600 Indexs top performers in 2010 included real estate investment trusts, which benefited from easier access to the capital markets as confidence returned to the commercial real estate market. Although disappointments in 2010 proved to be relatively mild, capital markets participants in the financials sector suffered from lower trading volumes, reduced mergers-and-acquisitions activity and a number of company-specific problems. Index Investing Offers Diversification Benefits As an index fund, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the stocks listed in the S&P 600 Index. The funds investments are not affected by any individual preference for one market or security over another. Instead, the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 600 Index. January 18, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 Standard & Poors®, S&P®, S&P SmallCap 600 and Standard & Poors SmallCap 600 are trademarks of Standard & Poors Financial Services LLC, and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio and the Standard & Poors SmallCap 600 Index  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio on 5/1/02 (inception date) to a $10,000 investment made in the Standard & Poors SmallCap 600 Index (the Index) on that date.The fund is subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance.The Index reflects the reinvestment of dividends and, where applicable, capital gain distributions. Unlike a mutual fund, the Index not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/10 Inception From Date 1 Year 5 Years Inception Portfolio 5/1/02 % % % Standard & Poors SmallCap 600 Index  4/30/02 % % % Past performance is not predictive of future performance. The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  For comparative purposes, the value of the Index as of 4/30/02 is used as the beginning value on 5/1/02. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Expenses paid per $1,000  $ 3.43 Ending value (after expenses) $ 1,270.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Expenses paid per $1,000  $ 3.06 Ending value (after expenses) $ 1,022.18  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks98.0% Shares Value ($) Consumer Discretionary14.7% American Public Education 6,322 a,b 235,431 Arbitron 9,101 377,874 Audiovox, Cl. A 3,595 b 31,025 Big 5 Sporting Goods 8,240 125,825 Biglari Holdings 535 b 219,462 BJs Restaurants 7,399 a,b 262,147 Blue Nile 4,241 a,b 241,991 Blyth 1,893 65,271 Brown Shoe 16,123 224,593 Brunswick 33,347 624,923 Buckle 8,905 336,342 Buffalo Wild Wings 6,716 b 294,497 Cabelas 12,016 a,b 261,348 California Pizza Kitchen 8,144 b 140,728 Callaway Golf 16,664 a 134,478 Capella Education 5,767 a,b 383,967 Carters 19,540 b 576,625 Cato, Cl. A 11,501 315,242 CEC Entertainment 8,514 b 330,599 Childrens Place Retail Stores 9,833 b 488,110 Christopher & Banks 15,494 95,288 Coinstar 12,364 a,b 697,824 Corinthian Colleges 24,284 b 126,520 Cracker Barrel Old Country Store 9,272 507,827 CROCS 31,918 b 546,436 DineEquity 5,171 a,b 255,344 Dolan 12,885 b 179,359 Drew Industries 5,478 124,460 E.W. Scripps, Cl. A 13,287 b 134,863 Ethan Allen Interiors 9,433 188,754 Finish Line, Cl. A 21,184 364,153 Freds, Cl. A 15,032 206,840 Genesco 8,480 b 317,915 Group 1 Automotive 7,277 a 303,888 Haverty Furniture 8,506 110,408 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Helen of Troy 12,285 b 365,356 Hibbett Sports 10,730 a,b 395,937 Hillenbrand 19,974 b 415,659 Hot Topic 17,906 a 112,271 HSN 13,273 b 406,685 Iconix Brand Group 27,665 b 534,211 Interval Leisure Group 12,042 b 194,358 Jack in the Box 17,207 b 363,584 JAKKS Pacific 12,482 b 227,422 Jo-Ann Stores 10,831 b 652,243 JOS. A. Bank Clothiers 10,313 b 415,820 K-Swiss, Cl. A 5,256 b 65,542 Kid Brands 10,492 b 89,707 Kirklands 7,408 b 103,934 La-Z-Boy 17,927 b 161,702 Lithia Motors, Cl. A 6,550 93,600 Live Nation 49,485 b 565,119 Liz Claiborne 41,552 a,b 297,512 Lumber Liquidators Holdings 6,209 a,b 154,666 M/I Homes 8,486 b 130,515 Maidenform Brands 7,724 b 183,599 Marcus 7,376 97,880 MarineMax 12,792 b 119,605 Mens Wearhouse 19,134 a 477,967 Meritage Homes 11,915 b 264,513 Midas 4,531 b 36,746 Monarch Casino & Resort 3,724 b 46,550 Monro Muffler Brake 10,889 376,633 Movado Group 6,592 b 106,395 National Presto Industries 1,723 a 224,007 NutriSystem 9,599 201,867 OfficeMax 30,932 b 547,496 Oxford Industries 6,463 165,517 P.F. Changs China Bistro 9,164 a 444,087 Papa Johns International 9,373 b 259,632 PEP Boys-Manny Moe & Jack 22,618 303,760 10 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Perry Ellis International 3,723 b 102,271 PetMed Express 6,425 a 114,429 Pinnacle Entertainment 23,012 b 322,628 Pool 17,670 398,282 Pre-Paid Legal Services 3,973 a,b 239,373 Quiksilver 53,383 b 270,652 RC2 7,651 b 166,562 Red Robin Gourmet Burgers 3,956 b 84,935 Ruby Tuesday 25,968 b 339,142 Ruths Hospitality Group 13,482 b 62,422 Shuffle Master 21,644 b 247,824 Skechers USA, Cl. A 11,642 b 232,840 Sonic 19,163 b 193,930 Sonic Automotive, Cl. A 12,881 a 170,544 Spartan Motors 20,458 124,589 Stage Stores 13,525 234,524 Stamps.com 7,024 93,068 Standard Motor Products 6,063 83,063 Standard-Pacific 36,275 a,b 166,865 Stein Mart 7,159 66,221 Steven Madden 7,645 b 318,949 Sturm Ruger & Co. 8,111 a 124,017 Superior Industries International 10,677 226,566 Texas Roadhouse 23,071 a,b 396,129 True Religion Apparel 9,475 a,b 210,913 Tuesday Morning 13,030 b 68,798 UniFirst 5,710 314,335 Universal Electronics 5,896 b 167,270 Universal Technical Institute 8,826 194,349 Volcom 4,216 a 79,556 Winnebago Industries 10,835 a,b 164,692 Wolverine World Wide 16,031 511,068 Zale 10,872 b 46,315 Zumiez 8,123 a,b 218,265 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples3.5% Alliance One International 27,656 b 117,261 Andersons 6,403 232,749 Boston Beer, Cl. A 3,746 b 356,207 Cal-Maine Foods 6,377 a 201,386 Calavo Growers 6,263 a 144,362 Caseys General Stores 14,815 629,786 Central Garden & Pet, Cl. A 23,471 b 231,893 Darling International 32,098 b 426,261 Diamond Foods 6,988 a 371,622 Hain Celestial Group 14,693 a,b 397,593 J & J Snack Foods 5,719 275,885 Medifast 5,389 b 155,634 Nash Finch 5,459 232,062 Peets Coffee & Tea 3,483 a,b 145,380 Sanderson Farms 6,972 272,954 Seneca Foods, Cl. A 1,370 b 36,963 Snyders-Lance 14,954 350,522 Spartan Stores 10,665 180,772 TreeHouse Foods 12,750 a,b 651,397 United Natural Foods 16,025 b 587,797 WD-40 6,860 276,321 Energy5.2% Basic Energy Services 9,766 b 160,944 Bristow Group 11,974 b 566,969 CARBO Ceramics 6,290 651,267 Contango Oil & Gas 4,496 b 260,453 Gulf Island Fabrication 5,198 146,480 Gulfport Energy 9,718 b 210,395 Holly 15,997 652,198 Hornbeck Offshore Services 6,008 a,b 125,447 ION Geophysical 57,487 b 487,490 Lufkin Industries 10,007 624,337 Matrix Service 12,314 b 149,985 Oil States International 18,183 b 1,165,348 Penn Virginia 17,511 294,535 12 Common Stocks (continued) Shares Value ($) Energy (continued) Petroleum Development 8,531 b 360,094 PetroQuest Energy 22,339 a,b 168,213 Pioneer Drilling 22,918 b 201,908 SEACOR Holdings 8,181 827,017 Seahawk Drilling 5,547 a,b 49,646 Stone Energy 19,754 b 440,317 Swift Energy 14,524 a,b 568,615 Tetra Technologies 29,997 b 356,064 World Fuel Services 23,384 a 845,565 Financial18.4% Acadia Realty Trust 11,451 c 208,866 Amerisafe 3,858 b 67,515 Bank Mutual 6,459 30,874 Bank of the Ozarks 4,396 a 190,567 BioMed Realty Trust 46,314 c 863,756 Boston Private Financial Holdings 32,694 214,146 Brookline Bancorp 24,958 270,794 Cash America International 11,908 439,762 Cedar Shopping Centers 14,029 c 88,242 City Holding 6,059 a 219,518 Colonial Properties Trust 30,097 c 543,251 Columbia Banking System 16,667 351,007 Community Bank System 12,738 a 353,734 Delphi Financial Group, Cl. A 19,001 547,989 DiamondRock Hospitality 51,237 b,c 614,844 Dime Community Bancshares 6,381 93,099 EastGroup Properties 8,644 c 365,814 eHealth 7,144 a,b 101,373 Employers Holdings 12,886 225,247 Entertainment Properties Trust 17,769 c 821,816 Extra Space Storage 33,206 a,c 577,784 EZCORP, Cl. A 17,467 b 473,880 First BanCorp/Puerto Rico 134,331 a,b 61,792 First Cash Financial Services 11,537 b 357,532 First Commonwealth Financial 32,584 230,695 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) First Financial Bancorp 20,379 376,604 First Financial Bankshares 7,973 a 408,058 First Midwest Bancorp 25,644 295,419 Forestar Group 10,255 b 197,921 Franklin Street Properties 20,970 c 298,822 Glacier Bancorp 22,469 a 339,507 Hancock Holding 10,475 365,159 Hanmi Financial 80,411 a,b 92,473 Healthcare Realty Trust 20,675 c 437,690 Home Bancshares 9,788 215,630 Home Properties 12,640 c 701,394 Horace Mann Educators 14,849 267,876 Independent Bank/MA 6,451 174,500 Infinity Property & Casualty 4,482 276,988 Inland Real Estate 29,181 c 256,793 Interactive Brokers Group, Cl. A 18,125 322,987 Investment Technology Group 15,903 b 260,332 Kilroy Realty 18,832 c 686,803 Kite Realty Group Trust 16,318 c 88,280 LaBranche & Co. 12,777 b 45,997 LaSalle Hotel Properties 25,639 c 676,870 Lexington Realty Trust 48,548 a,c 385,957 LTC Properties 11,236 c 315,507 Medical Properties Trust 43,238 a,c 468,268 Mid-America Apartment Communities 11,517 c 731,214 Nara Bancorp 19,399 b 190,498 National Financial Partners 16,451 b 220,443 National Penn Bancshares 44,283 355,592 National Retail Properties 31,865 a,c 844,423 Navigators Group 4,001 b 201,450 NBT Bankcorp 11,734 283,376 Old National Bancorp 32,015 380,658 optionsXpress Holdings 17,238 a 270,119 Parkway Properties 9,261 c 162,253 Pennsylvania Real Estate Investment Trust 22,586 a,c 328,175 Pinnacle Financial Partners 10,602 a,b 143,975 14 Common Stocks (continued) Shares Value ($) Financial (continued) Piper Jaffray 4,802 b 168,118 Portfolio Recovery Associates 6,747 a,b 507,374 Post Properties 18,190 c 660,297 Presidential Life 9,573 95,060 PrivateBancorp 21,998 316,331 ProAssurance 10,805 b 654,783 Provident Financial Services 16,253 245,908 PS Business Parks 7,689 c 428,431 RLI 5,053 a 265,636 S&T Bancorp 8,629 a 194,929 Safety Insurance Group 4,268 203,029 Saul Centers 2,986 c 141,387 Selective Insurance Group 21,146 383,800 Signature Bank 15,218 b 760,900 Simmons First National, Cl. A 7,010 199,785 Sovran Self Storage 10,170 c 374,358 Sterling Bancorp 13,888 145,407 Sterling Bancshares 30,378 213,254 Stewart Information Services 8,731 100,668 Stifel Financial 12,045 b 747,272 Susquehanna Bancshares 45,059 436,171 SWS Group 8,748 44,177 Tanger Factory Outlet Centers 13,902 a,c 711,643 Texas Capital Bancshares 12,941 b 275,255 Tompkins Financial 1,654 a 64,771 Tower Group 15,906 406,875 TradeStation Group 6,731 b 45,434 Trustco Bank 36,212 a 229,584 UMB Financial 10,995 455,413 Umpqua Holdings 45,671 556,273 United Bankshares 11,819 a 345,115 United Community Banks 36,930 b 72,013 United Fire & Casualty 9,913 221,258 Universal Health Realty Income Trust 4,385 c 160,184 Urstadt Biddle Properties, Cl. A 9,951 c 193,547 Whitney Holding 33,438 473,148 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Wilmington Trust 28,945 125,621 Wilshire Bancorp 7,942 60,518 Wintrust Financial 11,687 a 386,022 World Acceptance 5,910 a,b 312,048 Health Care12.5% Abaxis 6,855 b 184,057 Affymetrix 27,477 b 138,209 Air Methods 3,728 a,b 209,775 Align Technology 27,158 b 530,667 Almost Family 3,688 b 141,693 Amedisys 10,112 b 338,752 American Medical Systems Holdings 27,178 b 512,577 AMERIGROUP 19,178 b 842,298 AMN Healthcare Services 7,689 b 47,210 AmSurg 13,019 b 272,748 Analogic 5,436 269,136 ArQule 14,904 b 87,486 Bio-Reference Laboratories 6,190 b 137,294 Cambrex 5,986 b 30,948 Cantel Medical 5,929 138,739 Catalyst Health Solutions 13,130 b 610,414 Centene 15,562 b 394,341 Chemed 8,105 514,749 Computer Programs & Systems 3,600 168,624 CONMED 8,229 b 217,492 Cooper 17,584 990,683 CorVel 2,774 b 134,123 Cross Country Healthcare 6,587 b 55,792 CryoLife 13,366 b 72,444 Cubist Pharmaceuticals 23,537 b 503,692 Cyberonics 9,255 b 287,090 Dionex 6,019 b 710,302 Emergent BioSolutions 6,675 b 156,595 Ensign Group 3,794 94,357 Enzo Biochem 11,260 b 59,453 16 Common Stocks (continued) Shares Value ($) Health Care (continued) eResearch Technology 17,748 b 130,448 Genoptix 5,068 b 96,393 Gentiva Health Services 9,776 b 260,042 Greatbatch 10,252 b 247,586 Haemonetics 9,205 b 581,572 Hanger Orthopedic Group 10,225 b 216,668 HealthSpring 22,306 b 591,778 Healthways 12,853 b 143,439 Hi-Tech Pharmacal 5,185 a,b 129,366 HMS Holdings 9,165 b 593,617 ICU Medical 3,131 a,b 114,281 Integra LifeSciences Holdings 7,514 b 355,412 Invacare 13,094 a 394,915 IPC The Hospitalist 4,831 b 188,457 Kendle International 2,703 b 29,436 Kensey Nash 4,676 b 130,133 Landauer 2,575 154,423 LCA-Vision 5,800 b 33,350 LHC Group 6,386 b 191,580 Magellan Health Services 13,227 b 625,373 Martek Biosciences 14,332 a,b 448,592 MedCath 7,847 b 109,466 Meridian Bioscience 12,340 285,794 Merit Medical Systems 7,333 b 116,081 Molina Healthcare 7,264 b 202,302 MWI Veterinary Supply 3,840 b 242,496 Natus Medical 11,576 b 164,148 Neogen 8,005 a,b 328,445 Omnicell 14,722 b 212,733 Palomar Medical Technologies 5,694 b 80,912 Par Pharmaceutical Cos. 13,512 b 520,347 PAREXEL International 22,400 b 475,552 PharMerica 10,985 b 125,778 PSS World Medical 19,596 b 442,870 Quality Systems 6,614 a 461,789 Regeneron Pharmaceuticals 25,340 b 831,912 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) RehabCare Group 8,320 b 197,184 Salix Pharmaceuticals 22,058 b 1,035,844 Savient Pharmaceuticals 23,248 a,b 258,983 SurModics 4,151 b 49,272 Symmetry Medical 12,617 b 116,707 ViroPharma 28,571 b 494,850 West Pharmaceutical Services 13,073 a 538,608 Zoll Medical 8,806 b 327,847 Industrial15.4% A.O. Smith 10,777 410,388 AAON 3,405 96,055 AAR 12,831 b 352,468 ABM Industries 18,484 a 486,129 Actuant, Cl. A 23,686 630,521 Administaff 9,859 288,869 Aerovironment 7,189 b 192,881 Albany International, Cl. A 11,015 260,945 Allegiant Travel 4,864 a 239,503 American Science & Engineering 3,066 261,315 Apogee Enterprises 7,473 100,661 Applied Industrial Technologies 15,164 492,527 Applied Signal Technology 4,094 155,122 Arkansas Best 8,194 224,679 Astec Industries 5,869 b 190,214 AZZ 4,705 188,247 Badger Meter 4,320 a 191,030 Barnes Group 16,334 337,624 Belden 16,102 592,876 Brady, Cl. A 19,697 642,319 Briggs & Stratton 20,675 407,091 Cascade 3,862 182,595 CDI 1,932 35,916 Ceradyne 8,706 b 274,500 CIRCOR International 4,915 207,806 CLARCOR 19,353 830,050 18 Common Stocks (continued) Shares Value ($) Industrial (continued) Comfort Systems USA 9,436 124,272 Consolidated Graphics 4,042 b 195,754 Cubic 6,669 314,443 Curtiss-Wright 16,732 555,502 Dycom Industries 13,697 b 202,031 EMCOR Group 24,986 b 724,094 Encore Wire 4,753 119,205 EnPro Industries 8,675 a,b 360,533 ESCO Technologies 9,439 357,172 Esterline Technologies 10,696 b 733,639 Exponent 4,657 b 174,777 Federal Signal 25,067 171,960 Forward Air 10,262 291,236 G & K Services, Cl. A 7,677 237,296 GenCorp 30,391 a,b 157,121 Geo Group 22,620 b 557,809 Gibraltar Industries 14,492 b 196,656 Griffon 16,014 b 204,018 Healthcare Services Group 20,669 336,285 Heartland Express 18,958 303,707 Heidrick & Struggles International 6,580 188,517 Hub Group, Cl. A 12,031 b 422,769 II-VI 8,879 b 411,630 Insituform Technologies, Cl. A 15,293 b 405,417 Interface, Cl. A 23,643 370,013 John Bean Technologies 8,345 167,985 Kaman 8,169 237,473 Kaydon 12,847 523,130 Kelly Services, Cl. A 10,096 b 189,805 Knight Transportation 22,235 a 422,465 Lawson Products 836 20,808 Lindsay 4,005 238,017 Lydall 9,452 b 76,089 Mobile Mini 10,420 a,b 205,170 Moog, Cl. A 16,987 b 676,083 Mueller Industries 13,466 440,338 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) NCI Building Systems 5,811 b 81,296 Old Dominion Freight Line 16,740 b 535,513 On Assignment 9,508 b 77,490 Orbital Sciences 17,736 b 303,818 Orion Marine Group 10,007 b 116,081 Powell Industries 3,986 b 131,060 Quanex Building Products 16,291 309,040 Robbins & Myers 12,494 a 447,035 School Specialty 7,319 b 101,954 SFN Group 18,307 b 178,676 Simpson Manufacturing 14,730 455,304 SkyWest 21,799 340,500 Standard Register 4,840 16,504 Standex International 5,276 157,805 SYKES Enterprises 14,619 b 296,181 Teledyne Technologies 12,167 b 534,983 Tetra Tech 22,008 b 551,520 Toro 12,050 a 742,762 Tredegar 8,232 159,536 Triumph Group 5,478 489,788 TrueBlue 16,408 b 295,180 United Stationers 7,623 b 486,424 Universal Forest Products 6,074 236,279 Viad 6,264 159,544 Vicor 7,639 125,280 Volt Information Sciences 3,545 b 30,664 Watts Water Technologies, Cl. A 11,954 a 437,397 Information Technology19.5% Advanced Energy Industries 12,733 b 173,678 Agilysys 3,273 b 18,427 Anixter International 10,575 631,645 Arris Group 46,127 b 517,545 ATMI 12,909 b 257,405 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Avid Technology 8,652 a,b 151,064 Bel Fuse, Cl. B 3,666 87,617 Benchmark Electronics 21,750 b 394,980 Black Box 5,569 213,237 Blackbaud 14,443 374,074 Blue Coat Systems 15,002 b 448,110 Bottomline Technologies 10,989 b 238,571 Brightpoint 26,353 b 230,062 Brooks Automation 21,839 b 198,080 Cabot Microelectronics 9,493 b 393,485 CACI International, Cl. A 11,307 b 603,794 Ceva 6,567 b 134,623 Checkpoint Systems 14,948 b 307,181 Ciber 27,423 b 128,340 Cognex 14,178 417,117 Cohu 9,677 160,445 Commvault Systems 14,753 b 422,231 Compellent Technologies 7,158 b 197,489 comScore 8,404 b 187,493 Comtech Telecommunications 11,680 323,886 CSG Systems International 14,900 b 282,206 CTS 13,448 148,735 Cymer 10,250 b 461,967 Cypress Semiconductor 61,335 b 1,139,604 Daktronics 12,313 a 196,023 DealerTrack Holdings 13,289 b 266,710 DG Fastchannel 9,311 b 268,902 Digi International 10,315 b 114,496 Diodes 12,332 b 332,841 DSP Group 6,760 b 55,026 DTS 6,112 a,b 299,794 Ebix 12,046 a,b 285,129 Electro Scientific Industries 9,571 b 153,423 EMS Technologies 5,315 b 105,131 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Epicor Software 18,066 b 182,467 EPIQ Systems 15,001 205,964 Exar 14,424 b 100,680 FARO Technologies 6,501 b 213,493 FEI 12,591 b 332,528 Forrester Research 5,058 178,497 Gerber Scientific 8,219 b 64,684 Harmonic 28,675 b 245,745 Heartland Payment Systems 10,238 157,870 Hittite Microwave 8,077 b 493,020 Hutchinson Technology 6,949 a,b 25,781 iGATE Capital 10,747 211,823 Infospace 10,772 b 89,408 Insight Enterprises 18,085 b 237,999 Integral Systems 1,973 b 19,552 Interactive Intelligence 5,641 b 147,569 Intermec 15,568 b 197,091 Intevac 9,262 b 129,761 j2 Global Communications 18,074 b 523,242 JDA Software Group 13,964 b 390,992 Knot 8,110 b 80,127 Kopin 19,235 b 80,018 Kulicke & Soffa Industries 26,220 b 188,784 Liquidity Services 9,211 b 129,415 Littelfuse 9,017 424,340 Logmein 4,923 b 218,286 LoJack 11,712 b 75,660 Manhattan Associates 9,552 b 291,718 MAXIMUS 6,998 458,929 Mercury Computer Systems 8,173 b 150,220 Methode Electronics 10,469 135,783 Micrel 19,439 a 252,513 Microsemi 32,081 b 734,655 MicroStrategy, Cl. A 3,739 b 319,572 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) MKS Instruments 20,328 b 497,833 Monolithic Power Systems 10,615 b 175,360 MTS Systems 4,958 185,727 NCI, Cl. A 1,815 b 41,727 Netgear 12,114 b 408,000 NetScout Systems 13,384 b 307,966 Network Equipment Technologies 12,019 a,b 55,648 Neutral Tandem 12,012 a,b 173,453 Newport 15,775 b 274,012 Novatel Wireless 15,536 b 148,369 Oplink Communications 7,513 b 138,765 OSI Systems 6,955 b 252,884 Park Electrochemical 6,776 203,280 PC-Tel 5,481 b 32,886 Perficient 10,728 b 134,100 Pericom Semiconductor 9,007 b 98,897 Plexus 13,289 b 411,162 Power Integrations 8,870 356,042 Progress Software 16,769 b 709,664 Pulse Electronics 22,031 a 117,205 Radiant Systems 10,680 b 209,008 Radisys 14,357 b 127,777 RightNow Technologies 8,370 b 198,118 Rofin-Sinar Technologies 11,659 b 413,195 Rogers 5,809 b 222,194 Rudolph Technologies 15,643 b 128,742 ScanSource 7,956 b 253,796 Sigma Designs 13,581 b 192,443 Smith Micro Software 9,586 b 150,884 Sonic Solutions 15,616 b 234,240 Sourcefire 9,549 b 247,606 Standard Microsystems 8,380 b 241,595 StarTek 9,378 b 47,546 Stratasys 6,728 b 219,602 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Super Micro Computer 7,921 b 91,408 Supertex 2,517 b 60,861 Symmetricom 18,907 b 134,051 Synaptics 13,460 b 395,455 Synchronoss Technologies 6,970 b 186,169 SYNNEX 7,705 b 240,396 Take-Two Interactive Software 32,458 b 397,286 Taleo, Cl. A 14,322 b 396,003 Tekelec 23,904 b 284,697 TeleTech Holdings 11,225 b 231,123 Tessera Technologies 20,033 b 443,731 THQ 30,496 a,b 184,806 Tollgrade Communications 5,972 b 55,420 Triquint Semiconductor 55,989 b 654,511 TTM Technologies 15,745 b 234,758 Tyler Technologies 9,395 b 195,040 Ultratech 7,529 b 149,677 United Online 36,170 238,722 Varian Semiconductor Equipment Associates 27,577 b 1,019,522 Veeco Instruments 14,937 a,b 641,694 ViaSat 13,654 b 606,374 Volterra Semiconductor 9,326 b 215,990 Websense 17,574 b 355,873 Wright Express 13,201 b 607,246 Materials4.6% A.M. Castle & Co. 9,007 b 165,819 AMCOL International 8,663 268,553 American Vanguard 12,899 110,157 Arch Chemicals 9,688 367,466 Balchem 9,648 326,199 Brush Engineered Materials 7,399 b 285,897 Buckeye Technologies 14,998 315,108 24 Common Stocks (continued) Shares Value ($) Materials (continued) Calgon Carbon 19,399 a,b 293,313 Century Aluminum 21,451 b 333,134 Clearwater Paper 4,777 b 374,039 Deltic Timber 3,286 185,133 Eagle Materials 13,947 394,003 H.B. Fuller 15,108 310,016 Headwaters 21,893 b 100,270 Kaiser Aluminum 4,550 227,909 KapStone Paper and Packaging 14,071 b 215,286 LSB Industries 6,951 b 168,631 Myers Industries 14,704 143,217 Neenah Paper 6,259 123,177 Olympic Steel 4,103 117,674 OM Group 12,393 b 477,254 Penford 1,920 b 11,731 PolyOne 33,130 b 413,794 Quaker Chemical 3,627 151,137 RTI International Metals 9,385 b 253,207 Schulman (A.) 9,794 224,185 Schweitzer-Mauduit International 7,452 468,880 Stepan 3,204 244,369 STR Holdings 14,553 a,b 291,060 Texas Industries 8,778 a 401,857 Wausau Paper 18,908 162,798 Zep 9,255 183,989 Telecommunication Services.5% Atlantic Tele-Network 3,211 123,110 Cbeyond 11,571 a,b 176,805 General Communication, Cl. A 14,846 b 187,950 NTELOS Holdings 7,866 149,847 USA Mobility 10,486 186,336 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities3.7% Allete 12,591 469,141 American States Water 7,044 242,807 Avista 22,767 512,713 Central Vermont Public Service 6,892 150,659 CH Energy Group 4,616 225,676 El Paso Electric 17,516 b 482,215 Laclede Group 9,441 344,974 New Jersey Resources 13,712 591,124 Northwest Natural Gas 8,521 395,971 NorthWestern 11,980 345,383 Piedmont Natural Gas 24,301 a 679,456 South Jersey Industries 9,954 525,770 Southwest Gas 17,393 637,801 UIL Holdings 16,385 490,895 UniSource Energy 12,842 460,257 Total Common Stocks (cost $140,566,501) Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 3/24/11 (cost $154,954) 155,000 d Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,194,000) 2,194,000 e 26 Investment of Cash Collateral for Securities Loaned7.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $13,421,616) 13,421,616 e Total Investments (cost $156,337,071) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $12,907,396 and the market value of the collateral held by the fund was $13,421,616. b Non-income producing security. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.5 Energy 5.2 Financial 18.4 Materials 4.6 Industrial 15.4 Utilities 3.7 Consumer Discretionary 14.7 Consumer Staples 3.5 Health Care 12.5 Telecommunication Services .5 Short-Term/Money Market Investments 8.9  Based on net assets. See notes to financial statements. The Fund 27 STATEMENT OF FINANCIAL FUTURES December 31, 2010 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2010 ($) Financial Futures Long Russell 2000 E-mini 36 2,816,280 March 2011 See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $12,907,396)Note 1(b): Unaffiliated issuers 140,721,455 174,333,731 Affiliated issuers 15,615,616 15,615,616 Cash 389,167 Receivable for shares of Beneficial Interest subscribed 898,334 Dividends and interest receivable 138,744 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 88,498 Liability for securities on loanNote 1(b) 13,421,616 Payable for shares of Beneficial Interest redeemed 123,434 Payable for futures variation marginNote 4 18,019 Net Assets ($) Composition of Net Assets ($): Paid-in capital 151,511,823 Accumulated undistributed investment incomenet 1,111,283 Accumulated net realized gain (loss) on investments (8,522,472 ) Accumulated net unrealized appreciation (depreciation) on investments (including $11,115 net unrealized appreciation on financial futures) 33,623,391 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 14,561,875 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,845,059 Affiliated issuers 1,790 Income from securities lendingNote 1(b) 107,388 Interest 291 Total Income Expenses: Investment advisory feeNote 3(a) 505,647 Distribution feesNote 3(b) 361,177 Loan commitment feesNote 2 1,278 Interest expenseNote 2 310 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 13,238,041 Net realized gain (loss) on financial futures 93,977 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 20,956,408 Net unrealized appreciation (depreciation) on financial futures 34,275 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 1,086,116 779,551 Net realized gain (loss) on investments 13,332,018 (5,869,879 ) Net unrealized appreciation (depreciation) on investments 20,990,683 28,147,776 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (784,411 ) (2,552,031 ) Net realized gain on investments  (17,299,733 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 66,747,008 36,618,209 Dividends reinvested 784,411 19,851,764 Cost of shares redeemed (51,603,629 ) (39,334,550 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 127,171,829 106,830,722 End of Period Undistributed investment incomenet 1,111,283 809,578 Capital Share Transactions (Shares): Shares sold 6,466,229 4,186,498 Shares issued for dividends reinvested 73,792 3,116,446 Shares redeemed (5,020,396 ) (4,575,051 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not refect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 9.75 10.36 17.64 18.59 16.66 Investment Operations: Investment incomenet a .08 .06 .12 .13 .08 Net realized and unrealized gain (loss) on investments 2.43 1.42 (4.95 ) (.23 ) 2.32 Total from Investment Operations 2.51 1.48 (4.83 ) (.10 ) 2.40 Distributions: Dividends from investment incomenet (.06 ) (.27 ) (.13 ) (.07 ) (.07 ) Dividends from net realized gain on investments  (1.82 ) (2.32 ) (.78 ) (.40 ) Total Distributions (.06 ) (2.09 ) (2.45 ) (.85 ) (.47 ) Net asset value, end of period 12.20 9.75 10.36 17.64 18.59 Total Return (%) 25.83 25.03 (30.91 ) (.66 ) 14.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 .60 .60 .61 .61 Ratio of net investment income to average net assets .75 .76 .85 .69 .47 Portfolio Turnover Rate 32.85 28.18 35.95 20.72 27.85 Net Assets, end of period ($ x 1,000) 177,724 127,172 106,831 373,386 465,887 a Based on average shares outstanding at each month end. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to match the performance of the Standard & Poors SmallCap 600 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. U.S.Treasury Bills are valued at the mean between quoted bid prices and asked prices by an independent pricing service approved by the Board of Trustees. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the mar- 34 ket in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  174,178,767   Mutual Funds 15,615,616   U.S. Treasury  154,964  Other Financial Instruments: Futures  11,115    See Statement of Investments for additional detailed categorizations  Amount shown represents unrealized appreciation at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluat- 36 ing the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010, The Bank of New York Mellon earned $35,796 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 38 Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,067,626, undistributed capital gains $426,817 and unrealized appreciation $24,674,103. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $784,411 and $2,555,228 and long-term capital gains $0 and $17,296,536, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $21,100, with a related weighted average annualized interest rate of 1.47%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .35% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) expenses of the fund except investment advisory fees, Rule 12b-1 distribution plan fees, taxes, interest expenses, brokerage commissions, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses. In addition, the Manager has also agreed to reduce its fee in an amount equal to the funds allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Plan provides for payments to be made at an annual rate of .25% of the value of the funds average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, the fund was charged $361,177 pursuant to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $51,624 and Rule 12b-1 distribution plan fees $36,874. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended December 31, 2010, amounted to $62,360,881 and $46,524,202, respectively. 40 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) the exchanges clearinghouse guarantees the futures against default. Contracts open at December 31, 2010 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2010: Average Market Value ($) Equity futures contracts 1,371,444 At December 31, 2010, the cost of investments for federal income tax purposes was $165,275,244; accordingly, accumulated net unrealized appreciation on investments was $24,674,103, consisting of $41,539,718 gross unrealized appreciation and $16,865,615 gross unrealized depreciation. 42 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 The Fund 43 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 44 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of the Company held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Investment Advisory Agreement (the Management Agreement) with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to three other pure index funds underlying variable insurance products that are benchmarked against the S&P SmallCap 600 Index (the Performance Group) and to a larger universe of funds, consisting of all small-cap core funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the funds total return performance was the highest or second highest of the funds in the Performance Group for each period. The Board members also noted that the funds total return performance was above the Performance Universe medians for all periods.The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds investment advisory fee and expense ratio and reviewed the range of investment advisory fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds actual and contractual investment advisory fees were the second lowest of the funds in the Expense Group and lower than the Expense Group medians, although the total expense ratio was the highest of the four.They also noted that the funds actual investment 46 advisory fee was lower than the Expense Universe median, but that its total expense ratio was higher than the Expense Universe median. Representatives of the Manager reviewed with the Board members the investment advisory fees paid by the only other mutual fund managed by the Manager or its affiliates underlying variable insurance products with similar investment objectives, policies and strategies, and included within the funds Lipper category (the Similar Fund), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences in providing services to such Similar Accounts as compared to managing and providing services to the fund. The Board analyzed the differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Fund and Similar Accounts to evaluate the appropriateness and reasonableness of the funds investment advisory fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the rele- The Fund 47 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) vant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the Manager did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and investment advisory fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 48 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the investment advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 49 50 The Fund 51 52 The Fund 53 54 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus Investment Portfolios, Technology Growth Portfolio ANNUAL REPORT December 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Information About the Review and Approval of the Funds Investment Advisory Agreement 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Investment Portfolios,Technology Growth Portfolios Initial shares produced a total return of 29.93%, and its Service shares produced a total return of 29.65%. 1 The funds benchmarks, the Morgan Stanley High Technology 35 Index (MS High Tech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced total returns of 16.03% and 15.08%, respectively, over the same period. A stock market rally late in the year more than offset earlier weakness as economic uncertainty waned and investor sentiment improved.The fund produced higher returns than its benchmarks, primarily due to our emphasis on companies benefiting from the widespread adoption of new technologies. The Funds Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the funds investments may currently be experiencing losses.The funds investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies.The funds investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. Waning Economic Concerns Fueled a Market Rally Soon after the start of 2010, a number of new developments shook investors confidence in ongoing global and domestic economic recoveries. Europe was roiled by a sovereign debt crisis that led to austerity measures throughout the region, and mixed housing and employment The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) data in the United States weighed on already mild growth.A catastrophic oil spill in the Gulf of Mexico also added to economic uncertainty.As a result, stocks generally declined amid heightened volatility over the first half of the year. As the year progressed, however, it became clearer that investors economic concerns may have been overblown. Corporate earnings improved, commodity prices climbed amid robust demand from the emerging markets, and the U.S. and global economies remained on mildly upward trajectories. New stimulative efforts by the Federal Reserve Board also boosted investor sentiment, and the resulting market rally helped the S&P 500 Index end the year with double-digit gains. The information technology sector participated fully in the broader markets gains. However, small- and midcap stocks typically fared better than larger technology stocks, and growth-oriented stocks outperformed their value-oriented counterparts. Security Selections Bolstered Relative Performance The funds returns in 2010 outpaced the MS High Tech 35 Index, due primarily to our focus on companies poised to benefit from new technological trends. Companies engaged in cloud computing, server virtualization, smartphones and software development generally produced higher returns than companies selling more mature technologies. In addition, smaller companies considered potential targets for acquisition by larger rivals fared well in 2010. As more business enterprises shifted their technology infrastructures to cloud computing, in which applications and data are accessed over the Internet, companies involved in the emerging technology increasingly attracted investors attention. Fund holdings Akamai Technologies, VMWare, Riverbed Technology and Informatica benefited from this trend. Similarly, online movie rental company Netflix achieved higher sales and earnings during a shift from U.S. mail delivery of DVDs to Internet delivery of streaming video. Holdings that gained value after receiving acquisition offers included enterprise software developer Sybase and security software specialist McAfee .The fund also benefited from not owning some of the information technology sectors laggards in 2010, including companiessuch as SeagateTechnology, Nokia and Dellthat may have been slow in migrating away from more mature technology paradigms. 4 Although disappointments in 2010 proved relatively mild, the funds laggards included wireless communications pioneer QUALCOMM, which suffered from inventory-related issues; smartphone maker Research in Motion , which lost market share to competitors; Google, which encountered intensifying competitive pressures; and Microsoft, which has been slow to adapt to cloud computing. In addition, the fund did not own some of the MS High Tech 35 Indexs better performers, including Intuit and Infosys. Finding Value in a Growing Market The market rally over the second half of 2010 left many stocks, including those in the information technology sector, with richer valuations. However, we have continued to seek attractive opportunities in the market sector, especially among companies that may have been punished more severely than warranted by their underlying business fundamentals. Therefore, we recently augmented the funds holdings of companies engaged in secular growth themes with value-oriented investments in a select group of semiconductor and disk-drive manufacturers. January 18, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. The funds share price is likely to be more volatile than that of other funds that do not concentrate in one sector.The technology sector involves special risks, such as the faster rate of change and obsolescence of technological advances, and has been among the most volatile sectors of the stock market. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio Initial shares and Service shares with the Standard & Poors 500 Composite Stock Price Index and the Morgan Stanley High Technology 35 Index Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares % % 0.83 % Service shares % % 1.10 % Standard & Poors 500 Composite Stock Price Index % % % Morgan Stanley High Technology 35 Index % % %  Source: Lipper Inc. Source: Bloomberg L.P. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Technology Growth Portfolio on 12/31/00 to a $10,000 investment made in the Morgan Stanley High Technology 35 Index (the MS High Tech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The MS High Tech 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.84 $ 6.33 Ending value (after expenses) $ 1,370.70 $ 1,367.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $4.13 $5.40 Ending value (after expenses) $1,021.12 $1,019.86  Expenses are equal to the funds annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks93.7% Shares Value ($) Consumer Discretionary5.9% Amazon.com 52,720 a 9,489,600 Netflix 26,160 a,b 4,596,312 Information Technology83.7% Accenture, Cl. A 100,110 4,854,334 Akamai Technologies 211,920 a 9,970,836 Amphenol, Cl. A 115,575 6,100,048 Apple 30,261 a 9,760,988 BMC Software 124,450 a 5,866,573 Cavium Networks 131,964 a,b 4,972,403 Cognizant Technology Solutions, Cl. A 72,465 a 5,310,960 Cree 100,330 a 6,610,744 Cypress Semiconductor 328,390 a 6,101,486 Dolby Laboratories, Cl. A 64,870 a 4,326,829 Electronic Arts 245,662 a 4,023,944 F5 Networks 48,030 a 6,251,585 Google, Cl. A 17,850 a 10,602,364 Informatica 107,690 a 4,741,591 International Business Machines 59,360 8,711,674 Lam Research 99,010 a 5,126,738 Microsoft 78,585 2,194,093 Motorola 945,040 a 8,571,513 NetApp 175,020 a 9,619,099 OpenTable 70,450 a,b 4,965,316 Oracle 331,093 10,363,211 Paychex 189,620 5,861,154 QUALCOMM 235,110 11,635,594 Quest Software 176,820 a 4,904,987 Salesforce.com 57,650 a 7,609,800 SuccessFactors 87,910 a 2,545,874 Taleo, Cl. A 106,820 a 2,953,573 Teradata 115,310 a 4,746,160 Trimble Navigation 156,440 a 6,246,649 VMware, Cl. A 54,840 a 4,875,824 Western Digital 232,780 a 7,891,242 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services4.1% AT&T 327,700 Total Common Stocks (cost $176,401,630) Other Investment6.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,576,000) 14,576,000 c Investment of Cash Collateral for Securities Loaned2.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,390,181) 5,390,181 c Total Investments (cost $196,367,811) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $5,168,929 and the market value of the collateral held by the fund was $5,390,181. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 83.7 Telecommunication Services 4.1 Money Market Investments 8.4 Consumer Discretionary 5.9  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $5,168,929)Note 1(b): Unaffiliated issuers 176,401,630 222,030,924 Affiliated issuers 19,966,181 19,966,181 Cash 332,896 Receivable for shares of Beneficial Interest subscribed 381,841 Dividends receivable 4,544 Prepaid expenses 10,534 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 186,306 Liability for securities on loanNote 1(b) 5,390,181 Payable for shares of Beneficial Interest redeemed 50,757 Accrued expenses 55,759 Net Assets ($) Composition of Net Assets ($): Paid-in capital 231,880,705 Accumulated net realized gain (loss) on investments (40,466,082 ) Accumulated net unrealized appreciation (depreciation) on investments 45,629,294 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 91,806,047 145,237,870 Shares Outstanding 7,073,258 11,454,776 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 906,835 Affiliated issuers 12,484 Income from securities lendingNote 1(b) 13,335 Total Income Expenses: Investment advisory feeNote 3(a) 1,432,775 Distribution feesNote 3(b) 288,883 Professional fees 53,067 Prospectus and shareholders reports 26,674 Custodian feesNote 3(b) 14,738 Loan commitment feesNote 2 5,733 Shareholder servicing costsNote 3(b) 4,686 Trustees fees and expensesNote 3(c) 3,251 Miscellaneous 13,535 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (5 ) Net Expenses Investment (Loss)Net ) Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 34,488,027 Net unrealized appreciation (depreciation) on investments 18,001,843 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment (loss)net (910,683 ) (398,617 ) Net realized gain (loss) on investments 34,488,027 (7,059,890 ) Net unrealized appreciation (depreciation) on investments 18,001,843 67,321,010 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares  (244,348 ) Service Shares  (119,801 ) Total Dividends  ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 10,426,733 8,852,651 Service Shares 38,389,344 31,476,863 Dividends reinvested: Initial Shares  244,348 Service Shares  119,801 Cost of shares redeemed: Initial Shares (12,591,028 ) (7,620,912 ) Service Shares (31,305,771 ) (12,438,461 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 180,545,452 100,412,808 End of Period The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 925,297 1,108,493 Shares issued for dividends reinvested  37,362 Shares redeemed (1,204,769 ) (993,966 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 3,514,363 3,863,936 Shares issued for dividends reinvested  18,661 Shares redeemed (3,013,568 ) (1,670,124 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 9.99 6.37 10.83 9.44 9.05 Investment Operations: Investment income (loss)net a (.03 ) (.01 ) .03 (.01 ) (.00 ) b Net realized and unrealized gain (loss) on investments 3.02 3.67 (4.49 ) 1.40 .39 Total from Investment Operations 2.99 3.66 (4.46 ) 1.39 .39 Distributions: Dividends from investment incomenet  (.04 )    Net asset value, end of period 12.98 9.99 6.37 10.83 9.44 Total Return (%) 29.93 57.67 (41.18 ) 14.72 4.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 .86 .85 .84 .85 Ratio of net expenses to average net assets .81 .75 .65 .77 .85 Ratio of net investment income (loss) to average net assets (.33 ) (.15 ) .39 (.08 ) (.01 ) Portfolio Turnover Rate 103.90 141.37 118.50 104.97 66.05 Net Assets, end of period ($ x 1,000) 91,806 73,422 45,890 88,083 90,322 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 9.78 6.24 10.62 9.28 8.92 Investment Operations: Investment income (loss)net a (.06 ) (.03 ) .01 (.03 ) (.02 ) Net realized and unrealized gain (loss) on investments 2.96 3.58 (4.39 ) 1.37 .38 Total from Investment Operations 2.90 3.55 (4.38 ) 1.34 .36 Distributions: Dividends from investment incomenet  (.01 )    Net asset value, end of period 12.68 9.78 6.24 10.62 9.28 Total Return (%) 29.65 57.07 (41.24 ) 14.44 4.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.11 1.10 1.09 1.11 Ratio of net expenses to average net assets 1.06 1.00 .90 1.02 1.11 Ratio of net investment income (loss) to average net assets (.58 ) (.42 ) .15 (.33 ) (.25 ) Portfolio Turnover Rate 103.90 141.37 118.50 104.97 66.05 Net Assets, end of period ($ x 1,000) 145,238 107,123 54,523 83,793 81,399 a Based on average shares outstanding at each month end. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to seek capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Service Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be 18 considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  222,030,924   Mutual Funds 19,966,181    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 20 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010, The Bank of New York Mellon earned $4,445 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $38,343,113 and unrealized appreciation $43,506,325. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $7,722,694 of the carryover expires in fiscal 2011, $3,537,823 expires in fiscal 2012, $11,980,354 expires in fiscal 2016 and $15,102,242 expires in fiscal 2017. 22 The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $0 and $364,149, respectively. During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and capital loss carryover expiration, the fund increased accumulated undistributed investment income-net by $910,683, increased accumulated net realized gain (loss) on investments by $5,432,576 and decreased paid-in-capital by $6,343,259. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $288,883 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $452 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $79 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $5. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $14,738 pursuant to the custody agreement. 24 During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $149,780, Rule 12b-1 distribution plan fees $30,522, custodian fees $4,200, chief compliance officer fees $1,728 and transfer agency per account fees $76. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2010, amounted to $190,502,936 and $196,508,310, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended December 31, 2010. At December 31, 2010, the cost of investments for federal income tax purposes was $198,490,780; accordingly, accumulated net unrealized appreciation on investments was $43,506,325, consisting of $47,156,446 gross unrealized appreciation and $3,650,121 gross unrealized depreciation. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Technology Growth Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Technology Growth Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Technology Growth Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 26 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of the Company held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through July 29, 2011) of the funds Investment Advisory Agreement (the Management Agreement) with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund. The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board also considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of science and technology funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all science and technology funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2010.The Board members noted that the funds total return performance was above the Performance Universe medians for all periods. In addition, the Board members noted that the funds total return performance was at or above the Performance Group medians for the 1-, 2-, and 3- year periods, and was below the Performance Group medians for all other periods.The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds investment advisory fee and expense ratio and reviewed the range of investment advisory fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the actual investment advisory fee and total expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were lower than the Expense Group and Expense Universe medians and that the funds contractual investment advisory fee was also lower than the Expense Group median. In addition, the Board noted that the expense ratio of the funds Service shares (which are subject to a Rule 12b-1 plan) was lower than the Expense Universe medians, but higher than the Expense Group medians. 28 Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds with similar investment objectives, policies and strategies as the fund underlying variable insurance products and included within the funds Lipper category. Nor does the Manager or its affiliates manage other accounts with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) realized any economies of scale would be less. It also was noted that the Manager did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and investment advisory fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the investment advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. 30 The Fund 31 32 The Fund 33 34 The Fund 35 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
